DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-14-2021 has been entered.

Response to Arguments
Applicant's arguments filed 7-14-2021 have been fully considered but they are not persuasive.
Applicant’s representative begins the remarks by providing an interpretation of the references used for the rejection of record and submits that “the independent claims are amended to clarify that the monitored entity claimed in the invention is any object or subject matter which is given at will and independent from the information source. It seems that neither Mosley nor Iwamoto disclose or suggest this feature”. The examiner’s position as previously stated is that applicant is trying to differentiate the 
The amendment also introduces some clarity issues, for example: How does the method know that the object or subject matter was given at will versus not at will? How that affect the object or subject matter? How that affect the method? The examiner was unable to find in the specification answers to the above questions. Therefore, a 112 rejection is being raised to find the support for the amendment and clarify the scope of the limitation.
The rest of the arguments they fall for the same reasons as shown above. The rejection of record stands.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, 11-13, 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Parent claims recite the limitation “the monitored entity being any object or subject matter which is given at will”. The examiner was unable to find support in the specification on how the method knows or determine that the object or subject matter is given at will. Dependent claims share the deficiency by virtue of dependency. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, 11-13, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Since the examiner was unable to find support in the specification for the limitation “the monitored entity being any object or subject matter which is given at will” in the parent claims; it is unclear the scope of the limitation, what it is included and what it is excluded from the limitation, please clarify. Dependent claims share the deficiency by virtue of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-7, 11-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mosley 20170286541 in view of Iwamoto 20080250452.

As to claim 1, Mosley discloses a method for obtaining picture public opinions (see abstract; par. 0004, 0015), wherein the method comprises:
obtaining an information source and a monitored entity, the monitored entity being any object or subject matter which is given at will and independent from the information source (see par. 0167-0168); obtaining real-time stream data from the information source (see par. 0077-0078, 0203);
for each of individual related pictures in the real-time stream data, performing predetermined content recognition respectively for the picture to obtain a recognition result (see par. 0169-0175);
determining whether the picture matches with the monitored entity according to the recognition result (see par. 0162-0175), and generating and storing public opinion information corresponding to the picture which matches with the monitored entity (see par. 0176-0178).
wherein before obtaining real-time stream data from the information source, the method further comprises: obtaining description information of the monitored entity;

determining whether the picture matches the monitored entity by comparing the recognition result and the description information of the monitored entity (see par. 0004, 0163-0164, 0169-0175)
and wherein the description information of the monitored entity comprises: a keyword for describing the monitored entity (see par. 0168);
the performing predetermined content recognition for the picture comprises: performing text information recognition (see par. 0175);
the determining whether the picture matches the monitored entity by comparing the recognition result and the description information of the monitored entity comprises:
determining that the picture matches the monitored entity if the text information is recognized and the recognized text information comprises a keyword for describing the monitored entity; or, determining that the picture matches the monitored entity if the text information is recognized and the recognized text information comprises a keyword for describing the monitored entity (see par. 0162-0175)
Mosley does not clearly disclose a picture for describing the monitored entity. In an analogous art, Iwamoto discloses the monitored entity being any object or subject matter which is given at will and independent from the information source (see par. 0003); a keyword for describing the monitored entity and a picture for describing the monitored entity; the performing predetermined content recognition for the picture comprises: performing text information recognition and person/logo [object] image information recognition for the picture; the determining whether the picture matches the 

As to claim 5, Mosley discloses the method according to claim 1, wherein before generating and storing the public opinion information corresponding to the picture, the method further comprises: determining whether the public opinion information corresponding to the picture is already stored; if yes, merging the public opinion information corresponding to the picture with the already-stored public opinion information; if no, generating and storing the public opinion information corresponding to the picture (see par. 0183).



Regarding claims 7 and 11-12, they are the corresponding device claims of method claims 1 and 5-6. Therefore, claims 7 and 11-12are rejected for the same reasons as shown above.

Regarding claims 13 and 17-18, they are the corresponding non-transitory computer-readable storage medium claims of method claims 1 and 5-6.

Therefore, claims 13-14 and 17-18 are rejected for the same reasons as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571)272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCOS L TORRES/Primary Examiner, Art Unit 2647